CoopeR, J.,
delivered the opinion of the court.
The plaintiff in error was indicted, tried, and convicted for that, having no visible means of support, he did unlawfully fail, refuse, and neglect to apply himself to some honest calling, and did loiter around drinking saloons and gambling houses.
He moved for a new trial, which being overruled, he appealed in error without taking any bill of exceptions. . The court fined him $25, and gave judgment against him for the fine and costs.
By the act of 1875, ch. 105, sec. 1, it is declared to be a misdemeanor for any person having no apparent means of subsistence to neglect to apply himself to some honest calling. And by section 2 it is also made a misdemeanor for any one to be found *159loitering about saloons or dram shops, gambling houses or houses of ill fame, or tramping or strolling through the country without any visible means of support. By section 3, the punishment on conviction under these sections is a fine not exceeding $25, or imprisonment not less than ten days nor more than twelve months. The indictment and judgment in this case are in substantial conformity with the Statute.
There is no error, and the judgment will be affirmed.